DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-7 and 9-12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the random heterophasic propylene copolymer composition A" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is the same or different that the heterophasic propylene copolymer composition A.  For example, it only includes the random copolymer.  It only is the random propylene copolymer, etc.  
As to claim 3, Y is defined, however there is no Y in formula II.  It is not clear what applicant is referring to.  Formula I has a Y, however formula II is replacing that formula.  Similarly, claim 3 refers to R2, however there is no R2
Claim 5 recites “the total weight of the composition”.  It is unclear what composition applicant is referring to.  There are several compositions in the claim 5 and independent claim 1 (e.g. “heterophasic propylene copolymer composition” or “crosslinkable propylene polymer composition”).
In claim 6, the term substantially is unclear.  Does this mean less than 1 wt% other unsaturated components?  Less than 0.1 wt%?  No other measurable unsaturated components?
Claim 7 recites the limitation "the grafting reaction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 11 recites “crosslinkable polypropylene polymer” in the last line.  There is insufficient antecedent basis for this limitation in the claim.   While the parent claims refer to a crosslinkable polypropylene polymer composition.  It is unclear if this is the same or less than the composition.  Therefore, it is unclear what the wt% is with respect to.
Claims 9-12 recite several properties, which are unclear because they lack the conditions.  It is unclear what the load and temperature of the MFR is with respect to.  The property is meaningless without these conditions.  It is unclear what temperature the XCS is measured at, which renders the property indefinite.  
Claim 12 recites “typically”.  It is unclear if everything that follows “typically” is optional or required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 3-6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100240784 A1 (herein Moscardi)

As to claims 1, 3-4 and 7, Moscardi discloses a process for the preparation of a crosslinkable propylene polymer composition (paragraph 4, 11, 31 and examples) comprising melt mixing and reacting (abstract, paragraph 11, 39 and examples) in an extruder (paragraph 44-45, 50 and examples):  
A heterophasic propylene copolymer (paragraph 11, 13-26 and examples)
A crosslkable grafting component (agent, paragraph 11, 39, 41 and examples), specifically vinyl trimethoxysilane (VTMS, see paragraph 39 and examples).  VTMS reads on the formula of claims 1 and 2, wherein R1 is vinyl (unsaturated hydrocarbyl), q=0, Y=a hydrolysable organic group (methoxy), A is a 1 carbon atom hydrocarbyl group.  
A radical initiator (peroxides, which are thermally decomposing free radical forming agents as defined in the instant specification, see paragraph 39, 30 and examples).
No additional polyunsaturated compounds are required.
The mixture is blending in a grafting reaction.
Afterwards, a separate crosslinking reaction using hydrolysis (condensation) catalyst di-n-butyl-tin-dilaurate (DBTL) is performed.  See paragraph 39, 41-44 and examples.
As to claim 5, the grafting component and initiator are continuouisly added (paragraphs 44-45) in the extruder and mixed with the heterophasic propylene copolymer.  The total amount of B (1 to 10 wt%, paragraph 39) and C (0.05 to 1 wt%, paragraph 40) is less than 25%.  Also see examples.
As to claim 6, the coagent is acrylates (2 or more) and no other unsaturated components are required.  See paragraph 39.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK S KAUCHER/Primary Examiner, Art Unit 1764